DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 12/29/2021. Per the amendment, claim 1 has been amended, and claims 4-5, 16-19, 23-24, 27, 29-30, and 33-40 have been cancelled. As such, claims 1-3, 6-15, 20-22, 25-26, 28, 31-32, and 41 are pending in the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over McDonough et al. (US 2011/0027746 A1), in view of Sabban et al. (FR 2905258, with text reference to previously submitted English translation).
claim 41, McDonough teaches a customized system for oral irrigation (Fig.1, 200; [0008]) comprising: a fluid reservoir (290; [0094]) ; and5 235482588Attorney Docket No. ALOR-001/02US 331235-2019a customized oral insert (Fig.’s 1 and 12-15, 100; [0230]-[0233], customizable trays) in fluid communication with the fluid reservoir ([0094]), wherein the customized oral insert (100) comprises an arrangement of fluid openings (Fig.’s 12-15, 132 and 134) positioned to provide a fluid flow customized to one or more teeth of a specific user ([0083]-[0084] and [0201]).
McDonough does not explicitly state that a shape of the fluid openings is customized based on at least a curvature of a gingival margin of the one or more teeth of the specific user.
However, Sabban teaches an oral irrigation system (Fig.1-2) comprising a plurality of manifolds (internal channels 15) an arrangement of fluid openings (distribution outlets 18) wherein a shape of the fluid openings is customized based on at least a curvature of a gingival margin of the one or more teeth of the specific user to provide a device where the shape and arrangement of the openings is determined by the dental topography of the user and the specific needs of the user (lines 66-76, where “the internal channel (s) and distribution outlets are specific for each user depending on the user”, see also lines 154-160, where “These distribution outlets 18 may have different shapes which are determined as a function of the dental topography and of the use to be made of them. The distribution outlets 18 may for example open at the junction between two teeth or at the junction between a tooth and its gum.”).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to customize the shape of the fluid openings of McDonough based on at least a curvature of a gingival margin of the one or more teeth of the specific user as taught by Sabban to conform to the dental topography of the user for precise and thorough cleaning.

Allowable Subject Matter
Claims 1-3, 6-15, 20-22, 25-26, 28, and 31-32 are allowed.
Regarding claim 1, the prior art of record does not disclose “wherein a first manifold is configured to direct fluid flow to a first set of teeth and a second manifold is configure to direct fluid flow to a second set of teeth that are mesial relative to the first set of teeth, wherein the first and second set of teeth are mandibular teeth, or the first and second set of teeth are maxillary teeth.” In combination with the rest of the limitations of the claims. The closest prior art of record, McDonough et al. (US 2011/0027746 A1) in view of Sabban et al. (FR 2905258) instead discloses manifolds that provide flow to all of the teeth via one uniform manifold on the buccal and lingual sides of the teeth. This limitation as recited in claim 1 is neither anticipated nor found obvious by the prior art of record.
As such, claims 1 and dependents thereof are found allowable.

Response to Arguments
Applicant's arguments filed 12/29/2021 regarding claim 41 have been fully considered but they are not persuasive. Applicant argues on page 11 of Remarks that there is no mention within the disclosure of Sabban of the curvature of the gingival margin and that the Examiner’s assertion that the excerpted selection from Sabban within the rejection teaches the specific limitation of customizing fluid opening based on a curvature of a gingival margin of the specific user amounts to impermissible hindsight.
The Examiner respectfully disagrees; the gingival margin is the edge of the gums at the teeth and Sabban states that “the distribution outlets 18 may for example open at…the junction between a tooth and its gum”, therefore, the outlets open at the gingival margin, and “the distribution outlets 18 may have different shapes which are determined as a function of the dental topography”, where dental topography includes the physical features of the area such as shape and geometry, including the curvature. The combination of the excerpts from the disclosure of Sabban that teach that the 
As such, the claim remains rejected as discussed above.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANA A GALLEGOS whose telephone number is (303)297-4603. The examiner can normally be reached Monday - Friday 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANA A GALLEGOS/Examiner, Art Unit 3785                                                                                                                                                                                                        
/MARGARET M LUARCA/Primary Examiner, Art Unit 3785